Justice KITTREDGE,
dissenting.
I would dismiss the grant of original jurisdiction as improvidently granted. I emphasize that I do not necessarily disagree with the Court’s holding that the South Carolina Department of Health and Environmental Control (DHEC) violated section 54-6-10 when it issued the 401 Certification. I believe the Court is addressing the isolated legal question prematurely. Accordingly, I respectfully dissent. I submit three reasons for dissenting.
First, this matter involves more issues than simply the section 54-6-10 challenge, all of which are presently pending in the Administrative Law Court (ALC). The many pending issues are inextricably linked, and therefore the dispute should be heard as a whole and not in piecemeal fashion. By cherry-picking this one issue for resolution, the Court directs the final outcome without allowing the matter to be fully heard.
Second, the Court has even foreclosed a full consideration of the section 54-6-10 challenge. An amicus curiae brief was filed challenging the constitutionality of the Savannah River Maritime Commission. This brief was rejected by an order of the Court. In hindsight, I believe it was error to deviate from our standard practice of accepting amici briefs. I do not know whether the amicus brief raised a meritorious issue. But I do believe we have an obligation to consider an issue fully before making a decision.
Third, today’s result in favor of what Justice Pleicones refers to as Conservation Groups may have unintended consequences, particularly regarding the 401 Certification. The action of DHEC resulting in the 401 Certification occurred *208within the one-year time period as required by federal law. Under the law, a state agency may approve or deny the application for a 401 Certification, but if it fails to “act” on the application within one year, the requirement for 401 Certification is waived. What is the effect of declaring DHEC’s actions illegal? Further complicating the matter is the effect of the passage of 2012 Act No. 125, which provides:
The General Assembly ... suspends the authority of the South Carolina Department of Health and Environmental Control ... for all decisions subsequent to 2007 related to all matters pertaining to the navigability, depth, dredging, wastewater and sludge disposal, and related collateral issues in regard to the use of the Savannah River as a waterway for ocean-going container or commerce vessels, in particular the approval by the department of the application of the United States Army Corps of Engineers for a Construction in Navigable Waters Permit for the dredging of the South Carolina portion of the Savannah River, because the authority of the Savannah River Maritime Commission, hereinafter the Maritime Commission, superseded the responsibilities of the department for such approval, as established by Act 56 of 2007....
Does the legislature’s suspension of all DHEC authority in this matter since 2007 impact the question of whether DHEC’s 2011 action (DHEC staff and Board) has any efficacy in terms of constituting a timely action for 401 Certification purposes? Has the state of South Carolina, as a result of the Court’s decision today, failed to act in a timely manner? Chief Justice Toal, for the majority of this Court, holds a timely action for 401 Certification purposes occurred through the DHEC “staff denial of the Certification.” Yet the Chief Justice declares that the DHEC Board “acted in contravention of section 54-6-10.” I cannot reconcile these positions, for I view them as mutually exclusive. I do not understand how the DHEC staff had legal authority to act, but the DHEC Board did not.4
*209For these reasons, I believe the proper course is to stay our hand and let these many and interrelated issues be fully litigated before the ALC. Given that all parties trumpet the critical importance of this case to our state’s environment and economy, I am concerned that the Court’s decision today may ultimately have the regrettable effect of silencing South Carolina’s voice in this matter of great public importance. In my judgment, we erred in accepting this single question in our original jurisdiction. Thus, I would dismiss the grant of original jurisdiction and allow the case to proceed in the normal course.

. The Chief Justice validates the authority of DHEC staff because the "Commission actively participated in formulating” the staff decision. The degree of the Maritime Commission’s participation, which is a factual question, cannot be fully assessed based on the record before us. Venturing a guess on the limited record before us, it appears that the Maritime Commission’s so-called active participation was nothing more *209than submitting comments to DHEC, just as other entities did. Even if I were inclined to accept a finding of “active participation,” that finding would, nonetheless, be insufficient to satisfy the text of section 54-6-10. Subsection (A) empowers the Maritime Commission “to negotiate on behalf of the State of South Carolina and enter into agreements with the State of Georgia, the United States Army Corps of Engineers, and other involved parties ... which bind the State of South Carolina....” Further, subsection (F) expressly disempowers DHEC from any role whatsoever. S.C.Code Ann. § 54-6-10(F) ("[0]n an interstate basis and specifically in regard to the State of Georgia, the responsibilities granted to the Savannah River Maritime Commission in this joint resolution supersede any other concurrent responsibilities of a particular state agency or department.”). Therefore, the Maritime Commission's mere acquiescence with the action of the DHEC staff falls short of section 54-6-10 compliance.